NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Ninth Amendment") is made and entered into as of the 21st day July, 2008, by and among WMCK VENTURE CORP., a Delaware corporation, CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado corporation and WMCK ACQUISITION CORP., a Delaware corporation (collectively the "Borrowers"), CENTURY CASINOS, INC., a Delaware corporation (the "Guarantor") and WELLS FARGO BANK, National Association, as Lender and L/C Issuer and as the administrative and collateral agent for the Lenders and L/C Issuer (herein in such capacity called the "Agent Bank" and, together with the Lenders and L/C Issuer, collectively referred to as the "Banks"). R_E_C_I_T_A_L_S: WHEREAS: A.Borrowers, Guarantor and Banks entered into an Amended and Restated Credit Agreement dated as of April21, 2000, as amended by First Amendment to Amended and Restated Credit Agreement dated as of August22, 2001, by Second Amendment to Amended and Restated Credit Agreement dated as of August28, 2002, by Third
